Citation Nr: 1549284	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for residuals of right shoulder injury, to include right shoulder chronic strain and acromioclavicular (AC) joint arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2015; a transcript of the hearing is associated with the claims file.

A review of the claims file reveals that evidence has been added since the February 2015 supplemental statement of the case.  The Veteran waived RO consideration of any additional evidence received by the Board in a March 2015 statement.  

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim for service connection for residuals of a right shoulder injury.

The Veteran reports that he injured his right shoulder in service and that his right shoulder pain and other symptoms have continued since then.  July 2015 Hearing Tr., pp. 4, 18, 26.  The Veteran states he did not seek treatment after service because the military medical personnel told him there was nothing to be done.  Id. at p. 5.

A September 1979 STR notes the Veteran injured his right shoulder, could not lift his arm all the way, had full range of motion with discomfort, and had pain in the AC joint.  The STR noted a possible AC separation which was ruled out after x-rays.

The Veteran reports that no x-rays or other type of examination was conducted of his right shoulder at the time of his separation from service.  See May 2012 Substantive Appeal.

In a June 2010 examination, a VA examiner diagnosed the Veteran with right shoulder chronic strain with AC joint arthritis and opined that the Veteran's condition was less likely than not the result of the Veteran's in-service injury.  The Board finds the opinion of the VA examiner to be inadequate as the report does not sufficiently explain why the Veteran's right shoulder disability is not related to his military service, to include his right shoulder injury.  The VA examiner appears to base his opinion on the fact that the Veteran did not seek continuing treatment and had normal shoulder x-rays at the time of injury.  The VA examiner also did not address the Veteran's statements that his right shoulder pain and other symptoms have continued since the in-service injury.  In addition, the VA examiner did not have the benefit of the Veteran's later statements that he did not seek further treatment because he relied on the military medical personnel's statements that nothing could be done.  In light of the foregoing, the Board finds that the June 2010 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA obtains an expert opinion, it must ensure that the opinion is an adequate one).  

The Board also finds that the January 2015 opinion submitted by the Veteran's private physician does not adequately resolve the nexus question.  The physician opined that the Veteran's right shoulder pain is due to a football injury in service.  However, the private physician provided no rationale for his opinion and it appears to be based solely on the Veteran's reports rather than a full review of the Veteran's documented medical history and assertions.

Given the inadequacy of the medical opinions received to date, the Veteran should be scheduled for a new VA examination to include an etiology opinion.

In a March 2015 VA Form 646, the Veteran's representative noted that the Veteran's arthritis was diagnosed before he was 50 years old.  The Veteran's representative also stated that Dorland's Illustrated Medical Dictionary indicates that musculoskeletal system conditions are degenerative in nature and can take years to manifest to a full blown condition.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  The letter should request that he complete a release for all identified records.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 

3.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination with an appropriate physician to determine any diagnoses for the Veteran's right shoulder, including chronic strain and AC joint arthritis, and the etiology of any diagnosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail. 

   A.  The examiner should identify any current diagnoses the Veteran has related to his right shoulder, including chronic strain and AC joint arthritis.

   B.  For any diagnosed condition of this nature, the examiner should opine as to:

i. whether it is as likely as not (a 50 percent or 
greater probability) that the Veteran's disability first manifested in service; 

ii.  whether it is as likely as not (a 50 percent or greater probability) that the Veteran's disability manifested to a compensable degree within one year of service discharge (i.e., January 1983); OR

iii.  whether it is as likely as not (a 50 percent or greater probability) that the Veteran's disability is related to his military service, to include his right shoulder injury during his service.  

In addressing these questions, the examiner should consider the Veteran's service treatment records documenting a September 1979 right shoulder injury, the Veteran's statement that his right shoulder pain began with the in-service injury and continued and worsened over the years, the Veteran's statement that he did not seek further treatment because the military doctor told him nothing could be done, the Veteran's statement that his right shoulder was not examined at the time of his separation from service, the Veteran's representative's statement that the Veteran's arthritis was diagnosed before he was 50 years old, and the Veteran's representative's May 2015 citation to a medical definition that musculoskeletal system conditions are degenerative in nature and can take years to manifest to a full blown condition.

The examiner must provide a complete rationale for any conclusions reached.

5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

